Response to After Final
	Applicant’s arguments filed March 4, 2021 were considered, but do not place the application in condition for allowance because the arguments were not persuasive.
Response to Arguments
Tsuge in view of Shitani
The applicant argues that when Sn is added to a conventional hot rolled steel such as that of Tsuge hot manufacturability decreases and edge cracking is generated during hot rolling (instant specification [0006], [0021]) and the features and effects of the instant invention of the amount of S, Ca, and Ca/O ration (instant specification [0061], [0070], [0071]) are not obvious over Tsuge and Shitani 
In the instant specification [0021] presents a general-purpose cast steel of a duplex stainless steel composition with Cr, Ni, Mo, Cu, N, and Sn, where the amounts fall in the ranges of both Tsuge and the instantly claimed duplex stainless steel. This example is silent to the presence of S, Ca, and Ca/O, elements required by the instant claim. It also one combination of elements and does not span the instantly claimed ranges of the elements. This example does not appear to be closest prior art or commensurate in scope with the pending claims. To effectively rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art. MPEP 716.02(e). Further, “the objective evidence of nonobviousness must be commensurate in scope with the claimed which the evidence is offered to support.” MPEP 716.02(d). In the instant specification [0021] presents one example composition, 
Tsuge teaches 0.010 % or less S to prevent degradation of hot workability, toughness, and corrosion resistance ([0025]), 0.005- 0.0050 % Ca to improve hot workability without lowering hot workability and toughness ([0047]), and 0.010% or less O to form oxides without causing surface defects ([0037]). Similarly, the instant specification teaches S degrades hot workability, toughness, and corrosion resistance ([0061]), Ca improves hot manufacturability (i.e. hot workability) without decreasing pitting 
The applicant argues Steel No. 2-O provides amounts of elements other than Sn that correspond to Tsuge and has a ratio Ca/O outside the claimed range and is inferior in hot manufacturability (instant specification Table 12).
The examiner respectfully disagrees. “[T]he objective evidence of nonobviousness must be commensurate in scope with the claim which the evidence is offered to support.” MPEP 716.02(d). It is unclear in Steel No. 2-O whether the Sn or the Ca/O ratio being outside of the scope of the claim causes the hot workability inferiority. Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Steel No. 2-O is one example composition, such that it does not meet the burden of establishing unexpected results over the claimed range. Tsuge in view of Shitani teaches 0.01 to 0.3 wt% Sn for the benefit of improving corrosion resistance (Shitani Espacenet page 1 paragraphs 2 and 3) such that it overlaps with that claimed and a prima facie case of obviousness exists. MPEP 2144.05(I). Similarly, the instant specification teaches adding Sn to improve corrosion resistance ([0067]). Expected beneficial results are evidence of obviousness. MPEP 716.02(c)(II).  
The applicant argues the claimed Ca/O range and its effects are not disclosed in Tsuge and Shitani and the instant specification establishes criticality of this range. 
The examiner respectfully disagrees. Applicants have the burden of explaining the data they proffer as evidence of non-obviousness. MPEP 716.02(b)(II). The applicant has not met the burden of 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). The instant specification presents inventive example compositions in Tables 1-3, 7-9, and 11 which have Ca/O ratios ranging from 0.33-0.92. The instant specification presents comparative example compositions in Tables 4, 9, 10, and 12 which have Ca/O ratios in the range of 0.17-0.23 below the claimed range and in the range of 1.22-2.14 above the claimed range. The data does not compare a sufficient number of tests both inside and outside the claimed range, especially around the endpoints of 0.3 and 1.0, to establish the criticality of the claimed range.
Double Patenting
	The applicant requests reconsideration of the double patenting rejections in light of the arguments directed to Tsuge and Shitani.
	The arguments directed to Tsuge and Shitani were not found persuasive, therefore the double patenting rejections will be maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735